DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1, claims 1, 11 and 21, in the reply filed on Sep. 19, 2022 is acknowledged.  No claims have been amended, canceled or added.  Claims 2-6, 10, 12-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups), there being no allowable generic or linking claim.  Accordingly, claims 1, 11 and 21 are examined on the merits herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman La Roche AG (JP 2013-543726 A, 2013), cited in Applicants’ IDS of Aug. 24, 2020, an English machine translation of which is referred to, as Examiner cannot read Japanese, in view of Place et al. (“Limitations of oxygen delivery to cells in culture:  an underappreciated problem in basic and translational research,” Free Radic Biol Med 113:311-322, published online on Oct. 13, 2017; Jacquith (“96-well plate dimensions [standard microplate], https://www.wellplate.com/96-well-plate-dimensions/ , 2014; and Perkin Elmer (Microplate dimensions, working volumes and packaging, https://www.perkinelmer.com/lab-products-and-services/application-support-knowledgebase/microplates/plate-dimensions.html; published online on Aug. 16, 2016; see attached record from the Internet Archive Wayback Machine, 
https://web.archive.org/web/20160901000000*/https://www.perkinelmer.com/lab-products-and-services/application-support-knowledgebase/microplates/plate-dimensions.html, 2016).
	Hoffman La Roche AG disclose an assay for determining the effects of cardiac drugs on cardiac myocytes, an assay conducted in 96-well microtiter plates, more specifically to determine whether or not individual cardiac drugs cause drug-induced arrythmia, which is a type of drug-induced toxicity (see pp. 1-2 and 4).  A large number of cardiac drugs were tested (see p. 5).  The cardiomyocyte cells were cultured and maintained in a maintenance medium referred to as CDI, and the culture medium contained an oxygen carrier, a gas mixture of oxygen and carbon dioxide (95:5), which was pumped into the culture medium (see pp. 8-9).  The response of these cells to the cardiac drugs (tested at different doses, over time) was measured via a microelectrode array, which recorded the beating patterns of the cells, the pulsations and their amplitudes, and the impedance traces.  Analyses of the data allowed the identification of regular and irregular patterns, the irregular patterns being arrythmias (see pp. 5-6).  See claims 1, 11 and 21.  The reference does not disclose the distance between the surface of the culture medium and the bottom of the wells.  
	Place et al. disclose that the oxygen concentration, measured as a pressure, in tissues in vivo is about 40 mm Hg (see p. 3), but that the oxygen concentration in cell culture varies greatly with the distance from the surface of the culture medium, from about 141 mm Hg at the surface (the oxygen concentration/partial pressure of the atmosphere in the incubator) to about zero at the bottom.  At a depth of 4.4 mm below the surface, the oxygen pressure is 40 mm Hg.  At a depth of 3.5 mm below the surface of the culture medium, the oxygen pressure is 60 mm Hg.  See pp. 10-13 and Figs. 5A and 5B.  Thus, the artisan of ordinary skill at the time that the invention was filed would have known that, to maintain physiological conditions, the cells in culture should be about 4.4 mm below the surface or less, which is less than 5 mm.  
	Jaquith discloses that the height for a 96-well microtiter plate is about 14 mm and that the height of the of the wells in the plate is a bit less, as the plate has a bottom layer (see pp. 2-3).  Perkin Elmer, who manufacture a wide variety of microtiter plates, disclose that the plate heights vary, although they are about 14 mm (close to the ANSI (American National Standards Institute) standard).  The well heights vary but are about 10 – 11 mm.  The working volumes vary more so but are usually in the range of 20 – 85% of the well volumes (see whole document).  As a result, the artisan of ordinary skill at the time that the invention was filed would have known that a 96-well microtiter plate would easily have accommodated a volume of cardiomyocyte cells in cell culture medium that filled the well of a 96-well plate to a height of 4.5 or 5 mm, which would have been about half the height of the well and well within the working volume.  This artisan of ordinary skill would have known, also, that a smaller volume of the cells in cell culture medium would have been used, to increase the oxygen concentration/pressure in the cell culture medium, which would have filled the well less than halfway.  See claims 1, 11 and 21.  
	In view of the foregoing, a holding of obviousness is required.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-09-28